DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawing objections
Applicant’s arguments, see Remarks, filed July 12th 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of April 13th 2022 has been withdrawn.
In regards to the claim objections
Applicant’s arguments, see Remarks, filed July 12th 2022, with respect to claims 2 and 3 have been fully considered and are persuasive.  The objection of April 13th 2022 has been withdrawn.
In regards to the 112 rejections
Applicant’s arguments, see Remarks, filed July 12th 2022, with respect to claims 2 have been fully considered and are persuasive.  The rejection of April 13th 2022 has been withdrawn.
In regards to the prior art rejections
Applicant's arguments filed July 12th 2022 have been fully considered but they are not persuasive. The amendments do not overcome the prior art (see rejection below). However, a new stronger interpretation has been made primarily changing the lever and the upper inclined surface of the lever.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Tsunekawa et al. US 4982063 A (hereinafter Tsunekawa).
In regards to claim 10, Tsunekawa teaches a latch holder (See fig 2), comprising: a holder body (body inside of 10); a latch passage (25b) provided at a front of the holder body in which a latch (20b) comes in and out (See fig 2, 6 and 7) the latch passage including an inclined surface (28b) provided at the latch passage; a hook accommodating space (portion accommodating hooks and the rest of the latch mechanism) provided at a rear of the latch passage (See fig 2); a lever supporting portion (26) spaced apart from the latch passage at a rear thereof; a lever (32) that is swivably supported by the lever supporting portion (See fig 2, 6, and 7), wherein a pushing member (portion of 32 contacting 20a) provided at a distal end of the lever is accommodated in a lower part of the hook accommodating space (See fig 6) and a motor (36) to drive the lever such that the lever swivels and causes the pushing member to lift to a position where the pushing member pushes the latch to open a door by a predetermined angle (see figs 2, 6, and 7), wherein, an upper inclined surface (rounded surface portion of 20b contacting the ceiling see fig 6)  provided at a upper distal end of the latch and is inclined downward toward a distal end of the latch (See fig 7), wherein, the lever pushes the distal end of the latch in an opening direction of the door (See figs 6), and wherein, the lever is lifted in a diagonal direction between backward direction and upward direction (considering components of force/motion), the latch is lifted in a diagonal direction between frontward direction and upward direction by receiving force from the lever, the upper inclined surface contacts an upper ceiling of the latch passage and slides in the opening direction of the door, thereby the latch is pushed in the opening direction of the door (abstract and figs 6-7).
In regards to claim 13, Tsunekawa teaches the latch holder of claim 10, comprising a covering plate (10) disposed laterally with respect to the latch passage in an offset manner, the covering plate covers an inside of the latch holder such that an inside of the latch holder is not seen through the latch passage from the outside is provided on a front surface of the lever supporting portion (See fig 2).  
In regards to claim 14,  Tsunekawa teaches the latch holder of claim 10, wherein the lever is supported by a lever shaft supporter (portion of the shaft that is connected to the lever supporting portion) that is provided on a second lateral surface of the lever supporting portion and is swivably installed near the second lateral surface of the lever supporting portion (as the lever can swivel on it), the lever provided with a shaft that is hinge-coupled to the lever supporting portion (since the lever pivots about it) and a load arm that extends from the shaft forward, the pushing member extends from a distal end of the load arm in a first lateral direction and is accommodated in a lower part of the hook accommodating space (See reference image 1).

    PNG
    media_image1.png
    307
    595
    media_image1.png
    Greyscale

Reference image 1

In regards to claim 15,  Tsunekawa teaches the latch holder of claim 10, the pushing member further comprising: an upper surface, a lower surface disposed in a lower part of the upper surface and extends further forward than the upper surface (See reference image 1), a push-up inclined surface where a front end of the upper surface inclinedly connects with a front end of the lower surface-, and a push-end part provided at a lower end of the push-up inclined surface and protrudes furthest forward from the pushing member, wherein, as the lever swivels, and the pushing member is lifted, the latch that is accommodated and held in the hook accommodating space receives force from the lever forward and upward, is lifted and moves in a direction the door opens while contacting the push-up inclined surface and moving from a boundary between the upper surface and the push-up inclined surface to a lower end of the push-up inclined surface (See reference image 2, and fig 6-7).  

    PNG
    media_image2.png
    433
    662
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 16, Tsunekawa teaches the latch holder of claim 15, wherein the pushing member is disposed further downward than a rotation center of the lever, and, as the lever swivels, the push- end part is lifted above a height corresponding to the rotation center of the lever, wherein the height corresponds to the lever pushing the latch farthest away from the pushing member (See figs 6-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies US 9913322 B2 (hereinafter Davies) in view of Tsunekawa.
In regards to claim 1, Davies teaches an appliance (title), comprising: a main body having a cavity with an open front (See fig 1); a door that opens and closes the open front of the cavity (See fig 1); a rotational axis member (106) that serves as a center of rotation for opening and closing movements of the door (See fig 1), wherein the rotational axis member swivably connects a bottom of the door to the main body (Since the hinge is what connects the bottom of the dooe is connected via the hinge); a latch (316) provided in the door that extends from a surface of the door facing the main body and that is swivable around a pivot axis in the door; and a latch holder in the main body (See fig 3b), the latch holder including: a holder body including a hook accommodating space (the accomadatring spaces of the hooks and the other latch mechanisms) that holds the latch when the latch enters the main body to keep the door closed (See fig 3b); a lever (308) and a motor to drive the lever (Col 2 lines 1-17), wherein, the lever pushes the latch to open the door by a predetermined angle such that the door continues to open by self-weight of the door (See Col 2 lines 52-59 also see fig 1 and figs 3a-3d), 
However Davies does not teach a latch provided in the door that extends from a surface of the door facing the main body and that is swivable around a pivot axis in the door wherein, an upper inclined surface is provided at a upper distal end of the latch and is inclined downward toward a distal end of the latch, wherein, the latch holder includes a latch passage that is a passage where the latch moves in and out, and the lever is installed swivably and pushes the distal end of the latch in an opening direction of the door, and wherein, the lever is lifted in a diagonal direction between backward direction and upward direction, the latch is lifted in a diagonal direction between frontward direction and upward direction by receiving force from the lever, the upper inclined surface contacts an upper ceiling of the latch passage and slides in the opening direction of the door, thereby the latch is pushed in the opening direction of the door.  
Tsunekawa teaches a latch (20b) provided in the door that extends from a surface of the door facing the main body and that is swivable around a pivot axis in the door (See fig s 6-7) wherein, an upper inclined surface (rounded surface of 20b contacting the ceiling in fig 6) is provided at a upper distal end of the latch and is inclined downward toward a distal end of the latch (See fig 6), wherein, the latch holder includes a latch passage (25b) that is a passage where the latch moves in and out (See fig 6), and the lever (32) is installed swivably and pushes the distal end of the latch in an opening direction of the door (See fig 6), and wherein, the lever is lifted in a diagonal direction between backward direction and upward direction (considering the force components imparted by 32), the latch is lifted in a diagonal direction between frontward direction and upward direction by receiving force from the lever (See fig 6), the upper inclined surface contacts an upper ceiling of the latch passage and slides in the opening direction of the door, thereby the latch is pushed in the opening direction of the door (See fig 6).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Tsunekawa’s latch and the accompanying inclined surfaces in Davies’ latch in order to allow for manual release of the latch, in the bottom of the door, in case of power failure.
In regards to claim 2, Davies in view of Tsunekawa teaches the appliance of claim 1, wherein the lever pushes the latch held in the hook accommodating space of the holder body to release the latch when the door is opened in the opening direction of the door (Tsunekawa: abstract and fig 6).  
In regards to claim 3, Davies in view of Tsunekawa teaches the appliance of claim 1, wherein Tsunekawa further teaches the latch includes a latch bar that extends from the door toward the main body and a hook member that protrudes downward from an end of the latch bar to be held by the hook accommodating space of the holder body (See reference image 3), the hook member including a rear inclined surface (See reference image 2); the door includes a spring (23) to apply elastic force to the latch in a direction where the hook member moves downward (See fig 2 and Col 2 lines 35-54); and the holder body includes the latch passage forward the hook accommodating space, the latch passage including an outer inclined surface and an inner inclined surface provided at a rear of the outer inclined surface, wherein, as the door is closed, the hook member contacts and slides along the outer inclined surface and when the door is closed, the rear inclined surface of the hook member catches with the inner inclined surface while the hook member is held in the hook accommodating space of the holder body (See both Col 2 lines 55-68 and fig 7).  

    PNG
    media_image3.png
    392
    374
    media_image3.png
    Greyscale

Reference image 3
In regards to claim 4, Davies in view of Tsunekawa teaches the appliance of claim 1, wherein Davies further teaches the holder body includes a lever supporting portion (312) in which the lever is swivably installed (See fig 3b), the lever including a pushing member (314) that contacts the hooking member of the latch (See fig 3b), the pushing member includes a push-up inclined surface and a push-end part at a front end (See reference image 4); and the hook member includes a low distal end inclined surface, wherein, as the lever swivels to open the door by the predetermined angle, the push- up inclined surface of the pushing member lifts the low distal end inclined surface of the hooking member upward and forward toward the push-end part until the hooking member is no longer held in the hook accommodating space of the holder body (See figs 3a-4d). 

    PNG
    media_image4.png
    411
    334
    media_image4.png
    Greyscale

Reference image 4
In regards to claim 6, Davies in view of Tsunekawa teaches the appliance of claim 4, wherein Tsunekawa further teaches the latch passage of the holder body includes the upper ceiling (part contacting 20b in fig 6), wherein, as the hooking member of the latch is closer to the push-end part of the pushing member, the upper ceiling of the latch passage is more parallel with the upper inclined surface of the latch (See figs 6-7, as 20b moves up 28b the upper surface would be lifted up closer and therefore more parallel to the upper ceiling) until the upper inclined surface of the latch contacts the upper ceiling of the latch passage (since this happens when the lever is releasing the latch in fig 6 and therefore the surfaces would be further removed from each other afterward).
In regards to claim 7, Davies in view of Tsunekawa teaches the appliance of claim 4, wherein Davies further teaches the pushing member is disposed further downward than a rotational center of the lever (See fig 3b), and as the lever is rotated, a position of the hook member contacting the push-up inclined surface of the pushing member moves lower down the push-up inclined surface (See fig 3b and 3c) and when the push-end part of the pushing member is a same height as the rotational center of the lever, the lever has pushed the hook member farthest away from the pushing member (See fig 3c).  
In regards to claim 8, Davies in view of Tsunekawa teaches the appliance of claim 4, wherein Davies further teaches the lever includes an effort arm extending backward and then upward from the rotational center of the lever, and a distance between an end of the effort arm and the rotational center is greater than a distance between the rotational center and the pushing member (See reference image 5).  

    PNG
    media_image5.png
    315
    557
    media_image5.png
    Greyscale

Reference image 5
In regards to claim 9, Davies in view of Tsunekawa teaches the appliance of claim 1, cwherein Davies further teaches the appliance comprising: a pusher (302); the holder body including a hole (See hole in 326 in fig 3a-3b), the pusher coupled to the motor (212) through the hole of the holder body, wherein the pusher exerts a force to move the lever when the motor is turned on (See fig 3d-3c).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of  Tsunekawa as applied to claims 1-4 and 6-9 above, and further in view of Bernier et al. FR 2928954 A1 (hereinafter Bernier).
In regards to claim 5, Davies in view of Tsunekawa teaches the appliance of claim 4.
However, Davies in view of Tsunekawa do not teach wherein the pushing member comprises an inner insertion member made from a metallic material and an outer insertion member made from a resin material.  
Bernier teaches a metal insert is overmolded with a resin in order to reduce noise (See abstract and second paragraph under the description heading).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have over molded Davies metal pushing member with a resin (making the outer insertion member resin and the inner metal) in order to reduce noise.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa in view of Bernier. 
In regards to claim 11, Tsunekawa teaches the latch holder of claim 10.
 However, Tsunekawa doesn’t teach wherein the pushing member includes an inner insertion member and an outer insertion member into which the inner insertion member is inserted, the outer insertion member pushes the latch in a direction where the door opens while contacting the latch and moving.  
Bernier teaches a metal insert is overmolded with a resin in order to reduce noise (See abstract and second paragraph under the description heading).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have over molded Tsuenekawa’s metal pushing member with a resin (making the outer insertion member resin and the inner metal) in order to reduce noise.
In regards to claim 12, Tsunekawa in view of Dupont teaches the latch holder of claim 11, wherein the outer insertion member includes a resin material (See Bernier’s abstract and second paragraph under the description heading).
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa in view of Smock et al. US 20050121918 A1.
In regards to claim 17, Tsunekawa teaches the latch holder of claim 10, wherein the lever further includes an effort arm (portion of 32 contacting 38) that extends from a rotation center of the lever and that receives force of swiveling the lever in a position spaced apart from the rotation center (See fig 6-7).
However, Tsunekawa does not teach the effort arm and the holder body are connected by a return spring applying force to the effort arm in a direction where the pushing member moves downward. 
Smock teaches a spring (40) urging a lever (64) into an operating path of a cam (168), wherein the spring is connected to an effort arm (37) and the body (52, see fig 2).
Tsunekawa’s lever is also operated by a cam (37).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a spring to urge the lever of Tsunekawa downward and into the operating path of its cam in order to further ensure the appropriate operating positions are met and to provide a restorative force into the closed position.
In regards to claim 18, Tsunekawa as modified teaches the latch holder of claim 17, wherein an opening sensing switch (34) that senses whether a door is closed is installed in a lower part of the hook accommodating space (See fig 2), a trigger of the opening sensing switch is disposed under the pushing member (“button of 34 see fig 2), the pushing member that is moved downward by the return spring does not press the trigger in the state where the latch is not drawn into the hook accommodating space (See fig 3).  
In regards to claim 19, Tsunekawa as modified teaches the latch holder of claim 17, wherein the effort arm is pressed by a pusher (38, 36a, 37, and 37a) in a direction opposite to a direction where the return spring applies force (since as modified it urges the pusher downward), the pusher comprising: a rotating plate (36) that is rotated by the motor; a pusher cam (38) that is placed eccentrically from a rotation center of the rotating plate and that revolves as the rotating plate rotates so as to press the effort arm or release the same from the pressure (See fig 6 and 7); and a pressing boss (37a) that is eccentrically placed from the rotation center of the rotating plate; a return/stop switch (40) installed in the holder body near the pusher, the return/stop switch includes a trigger (“button” of 40 see fig 7) that is pressed when the pressing boss is placed in a predetermined position and that is not pressed when the pressing boss is not in the predetermined position, as the rotating plate rotates (See fig 6 and 7).  
In regards to claim 20, Tsunekawa teaches the latch holder of claim 17, wherein a distance between an end of the effort arm and the rotational center is greater than a distance between the rotational center and the pushing member (See fig 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675